UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                    Plaintiffs,
                                         No. 19-CV-8173 (LAP)
-against-
                                                ORDER
CARL KOENIGSMANN, MD, et al.,

                    Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     The parties shall appear for a teleconference on July 21,

2021 at 11:00 a.m. using the dial-in 877-402-9753, access code:

6545179.

SO ORDERED.

Dated:      July 14, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                  1
